Name: Regulation (EEC) No 196/73 of the Commission of 29 December 1972 supplementing Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds to take account of the accession of new Member States to the Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 1 . 73 Official Journal of the European Communities No L 23/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 196/73 OF THE COMMISSION of 29 December 1972 supplementing Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds to take account of the accession of new Member States to the Communities Article 2 With effect from 1 February 1973 , the following shall be added to the third subparagraph of Article 18 (5 ) of Regulation (EEC) No 1204/72 : 'DK for Denmark, IRL for Ireland and UK for the United Kingdom'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty (*) concerning the acces ­ sion of new Member States to the European Economic Community and the European Atomic Energy Com ­ munity, signed at Brussels on 22 January 1972, and in particular Article 153 of the Act (2 ) annexed thereto ; Whereas Commission Regulation (EEC) No 1204/ 72 (3) of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds , as last amended by Regulation (EEC) No 1559/72 (4) of 20 July 1972, must be amended to take account of the new situation created by the accession of new Member States ; Article 3 1 . With effect from 1 February 1973 , the fol ­ lowing shall be added to the first subparagraph of Article 27 (2) of Regulation (EEC) No 1204/72 : 'Imported seeds or mixtures' 'IndfÃ ¸rte frÃ ¸ eller blandinger'. HAS ADOPTED THIS REGULATION: 2 . With effect from 1 February 1973 , the following shall be added to Article 27 (2) (b): 'Intended to be placed under the control system provided for in Article 2 of Regulation (EEC) No 2114/71 or to be rendered ineligible for the subsidy'.Article 1 'Bestemt til at undergives det kontrolsystem, der er naevnt i artikel 2 i forordning (EÃF) nr. 2114/71 eller til at bringes i en sÃ ¥dan tilstand, at de ikke kan fÃ ¥ stÃ ¸tte'. With effect from 1 February 1973, the following shall be added to Article 8 of Regulation (EEC) No 1204/72: '5 . During the period when Summer Time does not apply in Ireland and the United Kingdom, the time limits fixed in the preceding paragraphs shall be understood to be advanced by one hour in these Member States'. Article 4 This Regulation shall enter into force on 1 January 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1972. For the Commission The President S. L. MANSHOLT (!) OJ No L 73, 27. 3 . 1972, p. 5 . I2 ) OJ No L 73, 27. 3 . 1972, p. 14. ( 3 ) OJ No L 133 , 10. 6. 1972, p . 1 . ( 4 ) OJ No L 165, 21 . 7. 1972, p . 34.